Name: Commission Regulation (EC) No 2000/95 of 16 August 1995 concerning derogations in the poultrymeat sector from Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products and from Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  trade policy;  cooperation policy
 Date Published: nan

 No L 195/ 12 ran Official Journal of the European Communities 18 . 8 . 95 COMMISSION REGULATION (EC) No 2000/95 of 16 August 1995 concerning derogations in the poultrymeat sector from Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products and from Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, export declaration referred to in Article 30 of Regulation (EEC) No 3665/87 ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustment and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in particular Article 3 thereof, Whereas it has transpired that a large number of operators have faced marketing difficulties for certain products subject of Regulation (EC) No 437/95 and are therefore not able, despite their efforts , to comply with the time limit of 60 days from the date of acceptance of the export declaration within which the products must leave the customs territory of the Community, which is laid down in Article 4 and Article 32 ( 1 ) of Commission Regulation (EEC) No 3665/87 and Article 30 (1 ) (b) (i) of Commis ­ sion Regulation (EEC) No 3719/88 (10), as last amended by Regulation (EC) No 1 199/95 (") ; whereas provision should therefore be made, because of the exceptional circumstances affecting these products, for derogation from this time which should be increased to 90 days ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (2), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94, and in particular Article 8 thereof, Whereas Commission Regulation (EC) No 437/95 (3), as last amended by Regulation (EC) No 1 514/95 (4), lays down detailed rules for granting a special refund for exports of poultrymeat sector products to certain third countries ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 30 ( 1 ) (b) (i) of Regula ­ tion (EEC) No 3719/88 and Article 4 and Article 32 (1 ) of Regulation (EEC) No 3665/87, the time limit of 60 days shall be increased to 90 days for exports carried out according to Regulation (EC) No 437/95 . Whereas the certificates issued pursuant to Regulation (EC) No 437/95 are subject to provisions of Commission Regulation (EC) No 1521 /94 of 29 June 1994 limiting the period of validity of export licences both with and without advance fixing of the export refund (*) ; whereas at the latest on 30 June 1995, these products were subject of the export declaration referred to in Article 3 of Commis ­ sion Regulation (EEC) No 3665/87 (% as last amended by Regulation (EC) No 1384/95 0, or, if the products were covered by one of the systems referred to in Articles 4 and 5 of Council Regulation (EEC) No 565/80 (8), as last amended by Regulation (EEC) No 2026/83 (9), of the Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, (') OJ NO L 347, 31 . 11. 1^4, p. 1UJ . (2) OJ No L 282, 1 . 11 . 1975, p. 77. P) OJ No L 45, 1 . 3 . 1995, p. 30. h) OJ No L 147, 30. 6. 1995, p. 45. M OJ No L 162, 30. 6. 1994, p. 47. 6 OJ No L 351 , 14. 12. 1987, p. 1 . 0 OJ No L 134, 20. 6. 1995, p. 14. (8) OJ No L 62, 7. 3 . 1980, p. 5. f) OJ No L 199, 22. 7. 1983, p. 12. H OJ No L 331 , 2 . 12. 1988 , p . 1 . ( ») OJ No L 119, 30 . 5. 1995, p . 4 . 18 . 8 . 95 EN Official Journal of the European Communities No L 195/13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 1995. For the Commission Erkki LIIKANEN Member of the Commission